                     Case 1:20-cv-03388-EGS Document 19 Filed 02/09/21 Page 1 of 1
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                            for the
                                                   District
                                             __________     of Columbia
                                                         District of __________


      Michigan Welfare Rights Organization, et al.             )
                             Plaintiff                         )
                                v.                             )      Case No.     1:20-cv-03388-EGS
                   Donald J. Trump, et al.                     )
                            Defendant                          )

                                              APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

          Defendant Republican National Committee                                                                      .


Date:          02/09/2021                                                              /s/Harmeet K. Dhillon
                                                                                         Attorney’s signature


                                                                              Harmeet K. Dhillon (CA SBN: 207873)
                                                                                     Printed name and bar number
                                                                                      Dhillon Law Group Inc.
                                                                                     177 Post Street, Suite 700
                                                                                     San Francisco, CA 94108

                                                                                               Address

                                                                                     harmeet@dhillonlaw.com
                                                                                            E-mail address

                                                                                          (415) 433-1700
                                                                                          Telephone number

                                                                                          (415) 520-6593
                                                                                             FAX number
